           Case 1:20-cv-01732-RC Document 27-1 Filed 10/06/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

LEGAL EAGLE, LLC,               *
                                *
     Plaintiff,                 *
                                *
     v.                         *
                                *
NATIONAL SECURITY COUNCIL       *                    Civil Action No. 1:20-cv-01732 (RC)
RECORDS ACCESS AND              *
INFORMATION SECURITY            *
MANAGEMENT DIRECTORATE, et al., *
                                *
     Defendants.                *
                                *
*    *       *   *  *     *     *                    *      *       *      *       *        *

                                            ORDER

          UPON CONSIDERATION OF Plaintiff’s Motion to Strike Defendants’ Cross-Motion

for Partial Summary Judgment and Reply in Support of their Cross-Motion for Partial Summary

Judgment, any Opposition thereto, and the entire record herein, it is this _______ day of

____________, 2020,

          ORDERED that Plaintiff’s Motion is GRANTED; and

          FURTHER ORDERED that the Clerk shall strike Dkt. #21 and Dkt. #26 from the

record.



                                                 _______________________________________
                                                 Rudolph Contreras
                                                 United States District Judge
